Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 1 of 12 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

JEFFREY A. WILLY,

             Plaintiff,            Case No. 1:18-cv-03934

      v.

ELI LILLY AND COMPANY,

             Defendant.

                          COMPLAINT AND JURY DEMAND

      Come now Plaintiffs, Jeffrey A. Willy, Ph.D. (“Mr. Willy” and “Plaintiff”), by

counsel, for his cause of action against Defendant Eli Lilly and Company (“Eli Lilly”

and “Defendant”), alleges and states as follows:

                              Jurisdiction and Venue

      1.     This Action is brought pursuant to Title VII of the Civil Rights Act of

1964, as amended (42 U.S.C. § 2000e – 2000e-17) (“Title VII”), and for equal rights

under Section 102 of the Civil Rights Act of 1991 (42 U.S.C. § 1981a).

      2.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and

1343(a).

      3.     At all times relevant to this action, Mr. Willy resided in and worked

within the Southern District of Indiana.

      4.     Eli Lilly is a domestic corporation that does business within the

Southern District of Indiana.
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 2 of 12 PageID #: 2



                                          Parties

       5.       The Plaintiff is Jeffrey A. Willy is a citizen of the United States and

resides at 3695 Caminito Carmel Lndg., San Diego, CA 92130.

       6.       At all relevant times, Mr. Willy was an “employee” within the meaning

of Title VII.

       7.       The Defendant Eli Lilly and Company is a Domestic For-Profit

Corporation with a principal office located at Lilly Corporate Center, Indianapolis,

IN 46285 doing business in Indiana.

       8.       The alleged discriminatory and retaliatory practices occurred in

Indianapolis, Indiana.

       9.       At all relevant times, Eli Lilly was an “employer” within the meaning

of Title VII.

                              Administrative Procedures

       10.      On or about July 25, 2018, Mr. Willy timely filed his charge of gender,

gender stereotype, and sexual orientation discrimination/hostile work environment

and retaliation against Eli Lilly with the Indianapolis District Office of the Equal

Opportunity Commission (the “EEOC”).

       11.      On or about September 19, 2018, the EEOC issued Mr. Willy’s

Dismissal and Notice of Rights, which was received September 21, 2018. A copy of

the Dismissal Notice of Rights are attached hereto as Exhibit 1.

       12.      This civil action is being initiated within ninety (90) days of Mr. Willy’s

receipt of the EEOC Dismissal and Notice of Rights.



                                              2
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 3 of 12 PageID #: 3



                                  Factual Allegations

      13.       Jeffrey A. Willy is a man.      He is a private person.    His sexual

orientation is homosexual.

      14.       Mr. Willy received his Bachelor of Science Degree in Molecular

Genetics from the University of Rochester in 2006.

      15.       Mr. Willy received his Master’s of Science Degree in Biology in 2010

from Purdue University.

      16.       Mr. Willy received his Doctor of Philosophy (Ph.D.), in Biochemistry

and Molecular Biology, in 2016 from the Indiana University School of Medicine.

      17.       Mr. Willy began working for Eli Lilly in November of 2007 as a

Toxicologist.

      18.       Mr. Willy was promoted to a Senior Toxicologist in March 2012.

      19.       Mr. Willy was promoted to a Consultant Toxicologist in March 2016.

      20.       Mr. Willy was converted to a Research Scientist in October 2016.

      21.       Mr. Willy was constructively terminated from Eli Lilly and Company

in September 2018 due to ongoing harassment, discrimination, and retaliation

among other things.

      22.       In his time at Eli Lilly and Company, Mr. Willy has received more

than 20 certificates (a/k/a inspire points and/or spotlight points) recognizing the

excellence in his performance.




                                            3
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 4 of 12 PageID #: 4



      23.    Since his first week of employment, Mr. Willy endured harassment, a

hostile work environment, and discrimination based on his gender, gender

stereotypes, and sexual orientation.

      24.    Among other things, in 2007, he was told that his co-worker was glad

the he was hired, because they were considering another individual who was

homosexual and that other individual would not have fit in.

      25.    In approximately 2009, Mr. Willy’s supervisor told him directly, “I hate

fags. Well, not all fags, just the flamboyant ones.”

      26.    In approximately 2009, Mr. Willy filled out a company-wide survey

that was alleged to be confidential that included questions regarding sexual

orientation and age.

      27.    In said “confidential” survey, Mr. Willy indicated, among other things,

that his supervisor needed to work on the areas of communication skills and

diversity.

      28.    Later in approximately 2009, during Mr. Willy’s end of the year

review, his supervisor quoted his responses from the “confidential” survey during

his end of the year review and he received a low ranking and raise.

      29.    In 2017, Mr. Willy was waiting for an attendant to finish cleaning the

men’s bathroom when Mr. Willy was approached by a co-worker who told him,

“Well, just use the women’s room, if all the weirdo transgenders are using whatever

restroom they want to, the rest of us might as well.”




                                           4
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 5 of 12 PageID #: 5



      30.    Plaintiff reported these behaviors and actions to supervisors,

managers, directors, and human resources.

      31.    These reports had no deterrence effect on the harassment and

discrimination, and resulted in retaliation by superiors.

      32.    Further actions and threats were undertaken to deter further

reporting of harassment and discrimination.

      33.    Plaintiff was denied compensation, promotions, lab support, work

opportunities and other benefits of monetary value due to the harassment,

discrimination, and the reporting of said actions.

      34.    In the fall of 2017, Anja Stauber, the superior of Mr. Willy at the time,

was made aware of Mr. Willy’s sexual orientation.

      35.    Since said disclosure, Mr. Willy was treated differently than his peers

of similarly situated positions with different sexual orientations that also report to

Stauber.

      36.    In March of 2018, Plaintiff reported harassment and discrimination to

the Eli Lilly Human Resources Department.

      37.    As a result of this report and subsequent investigation among other

things, Plaintiff received significant retaliation from Eli Lilly that led to being

blocked from attendance and speaking opportunities at conferences, raises,

promotions, and other compensation like those similarly situated to Plaintiff with

different sexual orientations.




                                          5
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 6 of 12 PageID #: 6



      38.    Plaintiff had been informed several times that he needed to “earn the

trust” back from his superiors after reporting the harassment and discrimination to

Human Resources.

      39.    After Mr. Willy’s superiors were informed of the complaint made to

Human Resources, Plaintiff’s employment reviews were altered and subsequent

reviews were completed with negative marks despite the consistent history of

excellence in his field that Mr. Willy exhibited for years.

      40.    On May 1, 2018, Mr. Willy’s superior, Anja Stauber (“Ms. Stauber”),

set key deliverables that were originally requested on March 11, 2018.

      41.    On May 1, 2018, Ms. Stauber recommended Mr. Willy decline a

speaking engagement that would have allowed Mr. Willy to strengthen a business

relationship with a collaborator.

      42.    On several occasions, Mr. Willy was left out of key meetings, as was

known by Ms. Stauber.

      43.    On May 4, 2018 and May 19, 2018, Mr. Willy contacted Human

Resources with no response.

      44.    Since Mr. Willy reported his concerns to Human Resources, Ms.

Stauber increased one-on-one meetings which were hostile and intimidating in

nature.

      45.    Mr. Willy notified Human Resources of the hostility and intimidating

nature of the one-on-ones and made requests for an advocate at such meetings, and

said requests were ignored.



                                           6
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 7 of 12 PageID #: 7



       46.   Eli Lilly and Company’s decision not to promote or treat Mr. Willy in

the same manner as employees similarly situated of a different sexual orientation

was motivated by Plaintiff’s sex and sexual orientation. Eli Lilly and Company did

not take adverse action against men who were attracted to, dating, or living with

women. Defendant disadvantaged Plaintiff because he did not conform to gender

stereotypes and norms about men, was treated less favorably than women who were

attracted to men, and he has experienced “paradigmatic sex discrimination” under

Title VII.

       47.   As a result of Eli Lilly and Company’s harassing and discriminatory

actions, Plaintiff was constructively discharged and left his position to take a new

position with a different company, which resulted in the surrender of a significant

potential value of a pension.

                                      COUNT I

      (Title VII - Hostile Work Environment, 42 U.S.C. §2000(e), et. seq.)

       48.   Plaintiff hereby incorporates rhetorical paragraphs 1 through 47 of his

Complaint as if fully set forth herein.

       49.   Mr. Willy was subjected to a hostile work environment.

       50.   The hostile work environment was discriminatory in nature due to Mr.

Willy’s protected class, severe, pervasive, and unwelcome.

       51.   Defendant’s actions violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et. seq.




                                          7
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 8 of 12 PageID #: 8



       52.    Defendant’s conduct was deliberate, willful, and in reckless disregard

for Mr. Willy’s civil rights.

       53.    Mr. Willy has suffered damages as a result of Defendant’s unlawful

conduct.

                                      COUNT II

        (Title VII – Gender Discrimination, 42 U.S.C. §2000(e), et. seq.)

       54.    Plaintiff hereby incorporates rhetorical paragraphs 1 through 53 of his

Complaint as if fully set forth herein.

       55.    Mr. Willy was subjected to harassment, discrimination, less favorable

terms, conditions and different job assignments in his employment with the

Defendant because of his gender.

       56.    Defendant’s actions violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et. seq.

       57.    Defendant’s conduct was deliberate, willful, and in reckless disregard

for Mr. Willy’s civil rights.

       58.    Mr. Willy has suffered damages as a result of Defendant’s unlawful

conduct.

                                     COUNT III

 (Title VII – Gender Stereotype Discrimination, 42 U.S.C. §2000(e), et. seq.)

       59.    Plaintiff hereby incorporates rhetorical paragraphs 1 through 58 of his

Complaint as if fully set forth herein.




                                          8
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 9 of 12 PageID #: 9



       60.    Mr. Willy was subjected to harassment, abuse, discrimination, was

forced to work in a hostile work environment and faced adverse employment actions

because of animus toward Mr. Willy’s exhibition of behavior considered to be

stereotypically inappropriate for men.

       61.    The animus was condoned and allowed to continue by ignoring the

actions undertaken by employees of Eli Lilly, and the refusal to issue corrective

actions upon reporting, and instead punishing Mr. Willy.

       62.    Defendant’s actions violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et. seq.

       63.    Defendant’s conduct was deliberate, willful, and in reckless disregard

for Mr. Willy’s civil rights.

       64.    Mr. Willy has suffered damages as a result of Defendant’s unlawful

conduct.

                                     COUNT IV

 (Title VII – Sexual Orientation Discrimination, 42 U.S.C. §2000(e), et. seq.)

       65.    Plaintiff hereby incorporates rhetorical paragraphs 1 through 64 of his

Complaint as if fully set forth herein.

       66.    Mr. Willy was subjected to harassment, discrimination, less favorable

terms, conditions and different job assignments in his employment with the

Defendant because of his sexual orientation.

       67.    Defendant’s actions violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et. seq.



                                          9
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 10 of 12 PageID #: 10



        68.    Defendant’s conduct was deliberate, willful, and in reckless disregard

 for Mr. Willy’s civil rights.

        69.    Mr. Willy has suffered damages as a result of Defendant’s unlawful

 conduct.

                                       COUNT V

  (Title VII – Retaliation/Failure to Investigate/Constructive Discharge, 42
                            U.S.C. §2000(e), et. seq.)

        70.    Plaintiff hereby incorporates rhetorical paragraphs 1 through 69 of his

 Complaint as if fully set forth herein.

        71.    Mr. Willy was subjected to less favorable terms, conditions and

 different job assignments in his employment with the Defendant because of his

 reporting of harassment, a hostile work environment, and discrimination and was

 constructively discharged.

        72.    Eli Lilly knowingly and intentionally refused to adequately and

 sufficiently investigate Mr. Willy’s complaints.

        73.    Defendant’s actions violated Title VII of the Civil Rights Act of 1964,

 42 U.S.C. § 2000e et. seq.

        74.    Defendant’s conduct was deliberate, willful, and in reckless disregard

 for Mr. Willy’s civil rights.

        75.    Mr. Willy has suffered damages as a result of Defendant’s unlawful

 conduct.




                                           10
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 11 of 12 PageID #: 11



                                   RELIEF REQUESTED

         Each of the above counts constitutes a separate violation of 42 U.S.C. §

 2000e, et seq. For each of these violations, Jeffrey A. Willy seeks to recover the

 following:

    1.        compensatory damages in an amount to be determined by a jury;

    2.        punitive damages in an amount to be determined by a jury;

    3.        reasonable expenses, including but not limited to attorney fees pursuant

              to 42 U.S.C. § 2000e, et seq.; and

    4.        any further relief that may be appropriate.

                                            Respectfully submitted,

                                            TATE & BOWEN LLP


                                            /s/ Brandon E. Tate
                                            Brandon E. Tate (#31531-49)
                                            TATE & BOWEN LLP
                                            156 East Market Street, Suite 300
                                            Indianapolis, IN 46204
                                            317.296.5294
                                            Fax: 317.423.0772
                                            brandon.tate@tatebowenlaw.com

                                            Tarah M. Baldwin (#32317-49)
                                            BALDWIN MAPLES & WILLIAMS, LLC
                                            6856 N Keystone Avenue
                                            Indianapolis, IN 46220
                                            317.871.1948
                                            Fax: 317.203.7483
                                            tarah@bmw.law




                                              11
Case 1:18-cv-03934-RLY-DML Document 1 Filed 12/14/18 Page 12 of 12 PageID #: 12



                                   JURY DEMAND

       Pursuant to Federal Rules of Civil Procedure Rule 38(B), Plaintiff

 respectfully demand a trial by jury on all issues so triable.

                                         /s/ Brandon E. Tate
                                         Brandon E. Tate (#31531-49)




                                           12
